COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 IN THE INTEREST OF: A.B. A CHILD,            §               No. 08-16-00048-CV

                      Appellant.              §                 Appeal from the

                                              §                112th District Court

                                              §              of Pecos County, Texas

                                              §                   (TC# 11,741)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s first motion for extension of time within which to

file the brief until May 16, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Don Payne, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before May 16, 2016.

       IT IS SO ORDERED this 25th day of April, 2016.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.